UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6913


JOSE TULIO PEREZ-AMAYA,

                  Petitioner – Appellant,

             v.

DAVID B. EVERETT, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:09-cv-00175-LO-TRJ)


Submitted:    November 9, 2009              Decided:   January 20, 2010


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Tulio Perez-Amaya, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose Tulio Perez-Amaya seeks to appeal the district

court’s     order     denying    relief       on    his    28    U.S.C.      § 2254      (2006)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent      “a   substantial         showing          of    the    denial      of     a

constitutional        right.”          28    U.S.C.       § 2253(c)(2)         (2006).          A

prisoner        satisfies       this        standard       by        demonstrating           that

reasonable       jurists      would     find       that    any        assessment        of     the

constitutional        claims    by     the    district       court      is    debatable         or

wrong and that any dispositive procedural ruling by the district

court     is    likewise      debatable.            See     Miller-El        v.    Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have      independently     reviewed          the    record      and    conclude         that

Perez-Amaya has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense       with    oral     argument       because          the    facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                              2